UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE TO Tender Offer Statement under Section 14(d)(1) or 13(e)(1) of the Securities Exchange Act of 1934 (Amendment No. 4) INSPIRE PHARMACEUTICALS, INC. (Name of Subject Company (Issuer)) MONARCH TRANSACTION CORP. MERCK & CO., INC. (Name of Filing Persons (Offerors)) COMMON STOCK, PAR VALUE $. (INCLUDING ASSOCIATED PREFERRED STOCK PURCHASE RIGHTS) (Title of Class of Securities) 457733103 (CUSIP Number of Class of Securities) Richard N. Kender Senior Vice President, Business Development and Corporate Licensing Merck & Co., Inc. One Merck Drive, PO Box 100 Whitehouse Station, NJ 08889-0100 (908)423-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications on Behalf of Filing Persons) Copies to: David N. Shine, Esq. Fried, Frank, Harris, Shriver & Jacobson LLP One New York Plaza New York, New York 10004 (212) 859-8000 CALCULATION OF FILING FEE Transaction Valuation* Amount of Filing Fee** * Estimated for purposes of calculating the filing fee only. This amount is based on the offer to purchase at a purchase price of $5.00 cash per share (i) all 83,292,192 outstanding shares of common stock of Inspire; (ii) all restricted stock units with respect to 1,665,719 shares of common stock of Inspire; and (iii) all outstanding options respect to 11,320,746 shares of common stock of Inspire, in each case as of April 1, 2011, the most recent practicable date. ** The amount of the filing fee was calculated in accordance with Rule 0-11 of the Securities Exchange Act of 1934, as amended, and Fee Rate Advisory #5 for fiscal year 2011, issued December 22, 2010, by multiplying the transaction valuation by 0.00011610. x Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Filing Party: Monarch Transaction Corp. Form or Registration No.: Schedule TO-T Date Filed: April 15, 2011 ¨Check the box if the filing relates solely to preliminary communications made before the commencement of a tender offer. Check the appropriate boxes to designate any transactions to which this statement relates: x third-party tender offer subject to Rule 14d-1 o going-private transaction subject to Rule13e-3 o issuer tender offer subject to Rule 13e-4 o amendment to Schedule 13D under Rule 13d-2 Check the following box if the filing is a final amendment reporting the results of the tender offer. x This Amendment No. 4 to the Tender Offer Statement on Schedule TO (this “Amendment”) filed with the U.S. Securities and Exchange Commission (the “SEC”) on May 13, 2011, amends and supplements the Tender Offer Statement on Schedule TO filed on April 15, 2011 (as further amended and supplemented, the “Schedule TO”), relating to the offer by Offeror (as defined below) to purchase all of the outstanding shares of common stock, par value $0.001 per share (together with the associated preferred stock purchase rights, each a “Share” and collectively, the “Shares”), of Inspire Pharmaceuticals, Inc., a Delaware corporation (“Inspire”), at a purchase price of $5.00 per Share, net to the seller in cash, without interest thereon and less any applicable withholding taxes, upon the terms and subject to the conditions set forth in the Offer to Purchase dated April 15, 2011 (which, together with this Amendment and any previous or future amendments and supplements thereto, collectively constitute the “Offer to Purchase”), and in the related letter of transmittal (the “Letter of Transmittal”), copies of which are attached to the Schedule TO as Exhibits (a)(1)(A) and (a)(1)(B), respectively (which, together with the Offer to Purchase, as each may be amended or supplemented from time to time, collectively constitute the “Offer”). The Schedule TO (including the Offer to Purchase) filed with the SEC by Monarch Transaction Corp., a Delaware corporation (“Offeror”) and Merck & Co., Inc., a corporation formed under the laws of New Jersey (“Merck”), on April 15, 2011, as amended by this Amendment and the Solicitation/Recommendation Statement on Schedule 14D-9 filed with the SEC by Inspire on April 15, 2011 (as amended or supplemented from time to time, the “Schedule 14D-9”), contain important information about the Offer, all of which should be read carefully by Inspire stockholders before any decision is made with respect to the Offer. The Offer is made pursuant to the Agreement and Plan of Merger, dated as of April 5, 2011, by and among Merck, Offeror and Inspire. Documentation relating to the Offer has been mailed to Inspire stockholders and may be obtained at no charge at the website maintained by the SEC at www.sec.gov and may also be obtained at no charge by directing a request by mail to Georgeson Inc., the Information Agent for the Offer, at 199 Water Street, 26th Floor, New York, NY 10038, or by calling toll−free at (800) 279-6913. All information set forth in the Offer to Purchase and the related Letter of Transmittal is incorporated by reference herein in response to Items 1 through 9 and Item 11 of the Schedule TO, and is supplemented by the information specifically provided in this Amendment. Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Offer to Purchase or in the Schedule TO. Items 1 through 9 and Item 11. The information set forth in the Offer to Purchase in the section entitled “Other Information” is hereby amended and supplemented by adding the following paragraph after the second paragraph on page 2: “On Friday, May 13, 2011, Offeror successfully completed the Offer, which expired at 12:00 midnight, New York City time, at the end of the day on Thursday, May 12, 2011 (the “Expiration Date”).The Depositary has indicated that, as of the Expiration Date, approximately72,544,987 Shares (excluding Shares subject to guarantees of delivery) had been validly tendered and not properly withdrawn from the Offer, representing approximately 75.4% of the outstanding Shares on a fully diluted basis (as determined pursuant to the Merger Agreement). All Shares that were validly tendered and not properly withdrawn in the Offer have been accepted for purchase and payment at the Offer Price, and all holders of these Shares will be paid promptly in accordance with the terms of the Offer. Pursuant to the terms and conditions set forth in the Merger Agreement, Merck intends to complete the acquisition of Inspire promptly through the merger of Offeror with and into Inspire, with Inspire as the Surviving Corporation.Pursuant to the terms and conditions of the Merger Agreement, Offeror will exercise its top-up optionto purchase a number of newly issued Top-Up Option Shares directly from Inspire at the Offer Price, when taken together with Shares purchased in the Offer, constituting at least 5,000 Shares more than 90% of the Shares outstanding (after giving effect to the issuance of the Top-Up Option Shares).As a result of the Offer and following the purchase of the Top-Up Option Shares, Offeror will own at least 90% of the outstanding Shares, which is sufficient to enable Offeror to effect the Merger without a vote or meeting of Inspire’s stockholders through the “short-form” merger provisions of the DGCL. Merck expects to complete the acquisition of Inspire on May 16, 2011 through the Merger described above.Pursuant to the terms of the Merger Agreement, at the Merger Effective Time each Share (other than Shares held in the treasuryof Inspire, Shares held by Merck, Offeror or any direct or indirect subsidiary of Merck or Inspireand any Shares held by any person who is entitled to and properly demands appraisal of such Shares under the DGCL) will be cancelled and converted into the right to receive the Merger Consideration.After the Merger, Inspire will be a wholly-owned subsidiary of Merck, shares of Common Stock will cease to be traded on the NASDAQ and Inspire will no longer have reporting obligations under the Exchange Act.The press release announcing the completion of the Offer is attached hereto as Exhibit (a)(5)(C) and is incorporated by reference herein.” Items 12. Item 12 of the Schedule TO is hereby amended and supplemented by adding the following exhibit: Exhibit (a)(5)(C) Press release issued by Merck, dated May 13, 2011. SIGNATURES After due inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:May 13, 2011 MONARCH TRANSACTION CORP. By: /s/ Katie Fedosz Name: Katie Fedosz Title: Assistant Secretary Dated:May13, 2011 MERCK & CO., INC. By: /s/ Katie Fedosz Name: Katie Fedosz Title: Senior Assistant Secretary
